EXHIBIT 10.45

FOURTH AMENDMENT OF CREDIT AGREEMENT
This FOURTH AMENDMENT OF CREDIT AGREEMENT (this "Agreement") dated as of
March 12, 2012, is by and between NAUTILUS, INC., a Washington corporation
("Borrower"), and BANK OF THE WEST ("Lender").
A.    Lender and Borrower are parties to that certain Credit Agreement dated as
of March 8, 2010 (as amended, the "Credit Agreement"), pursuant to which Lender
extends to Borrower a $15,000,000 revolving line of credit with a $10,000,000
sublimit for letters of credit. The Credit Agreement was amended by that certain
First Amendment of Credit Agreement dated as of August 13, 2010, that certain
Second Amendment of Credit Agreement dated as of September 13, 2010, and that
certain Third Amendment of Credit Agreement dated as of June 30, 2011.
B.    Borrower has requested that Lender extend the Revolving Credit Facility
Maturity Date to December 31, 2012. Lender is willing to agree to such requests,
subject to the terms set forth herein.
NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties agree as follows:
Section 1.
Definitions.

Capitalized terms not specifically defined herein shall have the same meanings
as set forth in the Credit Agreement.
Section 2.
Representations and Warranties.

To induce Lender to enter into this Agreement, Borrower hereby represents and
warrants unto Lender as follows:
1.Authority. The execution, delivery, and performance hereof are within the
powers of Borrower, have been duly authorized, and are not in contravention of
law or the terms of the articles of incorporation or bylaws of Borrower, or of
any indenture, agreement, or undertaking to which Borrower is a party or by
which it is bound. The officer of Borrower executing this Agreement is duly and
properly in office and fully authorized to execute the same.
2.Enforceability. This Agreement, when executed and delivered by Borrower, will
be the legal, valid, and binding agreement of Borrower, enforceable in
accordance with its terms except to the extent that the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, or other similar laws and
except as the principles of equity may affect the remedy of specific
performance.
3.No Consent. No consent or approval of any trustee, issuer or holder of any
indebtedness or obligation of Borrower, and no consent, permission,
authorization, order or license of any governmental authorities is necessary in
connection with the execution and delivery of this Agreement, or any instrument
or agreement required hereunder, or any transaction contemplated hereby.
4.Financial Information Accuracy. Subject to any limitations stated therein, all
balance sheets, earnings statements, and other financial data of Borrower that
have been furnished to Lender to induce it to enter into this Agreement or
otherwise in connection herewith, fairly represent the financial condition of
Borrower as of the dates and for the periods for which same are furnished, and
all other information, reports and papers, and data furnished to Lender are
accurate and correct in all material respects and complete and do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the circumstances under which they were made. It is understood that projections
and forecasts are subject to uncertainties and




--------------------------------------------------------------------------------

EXHIBIT 10.45

contingencies, many of which are beyond the control of Borrower, and that no
assurance can be given that such projections and forecasts will actually be
realized, and that actual results may differ from the projected results set
forth therein by a material amount.
5.Other Representations and Warranties. The representations and warranties made
in the Loan Documents continue to be true and correct in all material respects
as if made on the date of this Agreement (other than the representations and
warranties which were stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
6.No Default. No default exists as of the date of this Agreement under the Loan
Documents and no event which would constitute a default upon the giving of
notice or mere passage of time currently exists under the Loan Documents.
7.No Default With Other Lenders. No event of default exists as of the date of
this Agreement under any loan or credit agreement between Borrower and any
lender other than Lender and no event which would constitute an event of default
under such an agreement upon the giving of notice or mere passage of time
currently exists.
Section 3.Amendment to Credit Agreement. Section 3.14 of the Credit Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:
"Section 3.14    Maturity Date of the Revolving Credit Facility. On the earlier
of (a) December 31, 2012, or (b) acceleration of the Obligations following an
Event of Default, if any, under this Agreement, Lender's commitment to extend
credit (including Letters of Credit) to Borrower pursuant to the Revolving
Credit Facility shall terminate. The earlier of the dates specified in the
preceding sentence of this Agreement is referred to in this Agreement as the
"Revolving Credit Facility Maturity Date." On the Revolving Credit Facility
Maturity Date, Borrower shall be obligated to pay Lender the entire balance of
principal, accrued interest and Unused Commitment Fee owed pursuant to the Note,
this Agreement, and the other Loan Documents (including Letter of Credit
Documents) (together with any fees and costs owed thereunder or hereunder)."


Section 4.
Costs.

Borrower shall reimburse Lender for all expenses reasonably incurred by Lender
in connection with Lender's banking relationship with Borrower, including, but
not limited to (a) recording costs, title insurance costs, collateral appraisal
costs, and collateral examination and inspection costs; (b) reasonable fees and
expenses of legal counsel for Lender with respect to the preparation,
negotiation, closing, administration, amendment, modification, and enforcement
of the Credit Agreement, this Agreement, and the transactions evidenced hereby
and thereby; (c) costs and expenses related to the preservation, protection, or
disposition of Lender's collateral (or Lender's security interests or liens
therein); or (d) other costs or expenses incurred by Lender in accordance with
applicable law, rules, policies, and regulations.
Section 5.
Acknowledgment of Existing Security Interests.

Borrower hereby reaffirms and acknowledges the validity of the Security
Agreement, the accuracy of the information contained in the Security Agreement,
and the grant of the security interests in favor of Lender in the collateral
described therein. Borrower further agrees and acknowledges that the interests
provided by the Security Agreement secure repayment of all of the Obligations.
Furthermore, Borrower acknowledges and agrees that the security interests
created in the collateral described in the Security Agreement are in full force
and effect and not subject to avoidance or defense.
Section 6.
Agreement Enforceable.





--------------------------------------------------------------------------------

EXHIBIT 10.45

Borrower hereby acknowledges and agrees that except as amended previously or
herein, each Loan Document is and shall remain valid and enforceable in
accordance with its terms. Borrower agrees that Borrower has no defenses,
setoffs, counterclaims, or claims for recoupment against the indebtedness and
obligations represented by the Credit Agreement, the Note, or any other Loan
Document.
Section 7.
General.

1.Recitals. The recitals included on the first page of this document are hereby
incorporated as part of this Agreement.
2.Voluntary and Entire Agreement. This Agreement and the Loan Documents set
forth the entire agreement among Lender and Borrower with respect to the Credit
Agreement. No oral promise or agreement of any kind or nature, other than those
that have been reduced to writing and set forth in this Agreement or in the Loan
Documents, has been made between or among Lender and Borrower. Borrower
acknowledges that Borrower has been (or has had the opportunity to be)
represented by legal counsel in connection with the negotiation and execution of
this Agreement and that Borrower voluntarily executed this Agreement.
3.Construction and Conflict With Other Agreements. In the event of any conflict
between the terms of this Agreement and the terms of any other agreements or
instruments referred to in this Agreement, the terms of this Agreement shall
control.
4.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY
JURY OF ANY CLAIMS SUCH PARTY HAS OR HEREAFTER MAY HAVE AGAINST ANY OTHER PARTY
HERETO (INCLUDING CROSS-CLAIMS AND COUNTERCLAIMS), WHETHER ANY SUCH CLAIM ARISES
OUT OF CONTRACT, TORT, OR OTHERWISE AND WHETHER ANY SUCH CLAIM ARISES BEFORE OR
AFTER THE DATE OF THIS AGREEMENT.
5.Attorney Fees. In any action to interpret or enforce any provision of this
Agreement, the prevailing party shall be entitled to recover from the other
party such sums as the court may determine reasonable as attorney fees,
including such fees in any appellate proceeding, proceeding under the bankruptcy
code, or receivership, in addition to all other sums provided by law.
6.Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the respective successors and permitted assigns of the parties
hereto.
7.Severability. If any term, condition, or provision of this Agreement, or any
other document or instrument referred to in this Agreement, is held invalid for
any reason, such offending term, condition, or provision shall be stricken
therefrom, and the remainder of this Agreement shall not be affected thereby.
8.Applicable Law. This Agreement and any other instruments or agreements
required or contemplated under this Agreement shall be governed by, and
construed under, the laws of the state of Washington, without regard to
principles of conflicts of law.
9.Counterparts. This Agreement may be executed in any number of the
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
10.Statutory Notice. UNDER WASHINGTON LAW, ORAL AGREEMENTS OR ORAL COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
ARE NOT ENFORCEABLE.
[Remainder of page intentionally blank.]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




--------------------------------------------------------------------------------

EXHIBIT 10.45

BORROWER:
NAUTILUS, INC.


By: /s/ Bruce M. Cazenave
Bruce M. Cazenave, CEO
LENDER:
BANK OF THE WEST


By: /s/ Sean Edwards
Sean Edwards, Vice President





